
	
		II
		111th CONGRESS
		2d Session
		S. 3278
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mr. Bennet (for himself,
			 Mr. Baucus, and Mr. Crapo) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To establish the Meth Project Prevention Campaign Grant
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Meth Project Prevention Campaign Grant
			 Program Act of 2010.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)methamphetamine
			 is a leading drug threat to the United States;
				(2)crime related to
			 methamphetamine abuse continues to increase, as reported by county
			 sheriffs;
				(3)law enforcement
			 reporting indicates that methamphetamine users commonly engage in identity
			 theft to acquire personal information of another person, which the
			 methamphetamine users either sell or exchange for methamphetamine;
				(4)the prevalence of
			 identity theft is rising in many areas where rates of methamphetamine
			 distribution and abuse are high or increasing;
				(5)methamphetamine
			 laboratories pose a dangerous threat in terms of toxicity, severe environmental
			 and property damage, violence, and public safety;
				(6)methamphetamine
			 use places an excessive burden on law enforcement and local government
			 resources;
				(7)24 percent of
			 teens nationally report it would be easy or somewhat easy to obtain
			 methamphetamine;
				(8)33 percent of
			 teens believe there is only slight or no risk to trying methamphetamines once
			 or twice;
				(9)16 percent of
			 teens have a friend or a family member that has used methamphetamines or been
			 treated for methamphetamine abuse;
				(10)the annual
			 economic burden of methamphetamine use in the United States is estimated at
			 between $16,200,000,000 and $48,300,000,000 annually;
				(11)methamphetamine
			 creates and increases government and individual expenditures on treatment,
			 healthcare, and foster care services, as well as methamphetamine-related
			 unemployment, child neglect or abuse, and other social issues;
				(12)the estimated
			 annual cost of methamphetamine-related crime and criminal justice expenditures
			 in the United States is $4,200,000,000; and
				(13)there are
			 currently no particular pharmacological treatments for dependence on
			 methamphetamine.
				(b)PurposeIt
			 is the purpose of this Act to provide adequate resources for the Department of
			 Justice Office of Community Oriented Policing Services to implement the Meth
			 Project Prevention Campaign in States with a critical methamphetamine problem,
			 that will incorporate a broad range of community outreach programs by the Meth
			 Project personnel and volunteers that mobilize communities to assist in
			 methamphetamine awareness and prevention activities that educate youth on the
			 risks and consequences of methamphetamine use.
			3.Meth Project
			 Prevention Campaign Grant Program
			(a)Grants
			 authorized
				(1)In
			 generalThe Attorney General, acting through the Director of the
			 Office of Community Oriented Policing Services, may make grants to States,
			 units of local government, or private nonprofit organizations (referred to in
			 this section as eligible entities) to establish the Meth Project
			 Prevention Campaign, which shall be aimed at teenagers.
				(2)Maximum
			 amountA grant made under this section shall not be in an amount
			 more than $2,000,000 per fiscal year.
				(3)DurationA
			 grant made under this section shall be for a period of 1 year.
				(b)Use of
			 fundsA grant made under this section may be used for—
				(1)producing and
			 developing television, radio, Internet, and print advertisements and
			 educational materials;
				(2)acquiring
			 placement of advertisements for the Meth Project Prevention Campaign;
				(3)community
			 outreach to motivate community involvement in methamphetamine education;
				(4)the benchmark
			 study and periodic surveys required under subsection (c); and
				(5)qualitative
			 research to assist in the development and testing of—
					(A)the messaging of
			 the Meth Project Prevention Campaign; and
					(B)the effectiveness
			 of methamphetamine education.
					(c)Study
			 Requirement
				(1)Benchmark
			 studyAn eligible entity receiving a grant under this section
			 shall conduct a quantitative statewide benchmark survey of a statistically
			 significant sample, to be called a Meth Use and Attitudes
			 Survey, at the beginning of the Meth Project Prevention Campaign
			 conducted by the eligible entity to capture attitudes and behaviors related to
			 methamphetamine throughout the State in which the eligible entity is
			 located.
				(2)Periodic
			 studiesNot less than 2 years after the completion of the
			 benchmark study required under paragraph (1), an eligible entity receiving a
			 grant under this section shall regularly conduct follow-up studies consistent
			 with the benchmark study described in paragraph (1) to track changes in
			 attitudes and behaviors related to methamphetamine and assist in the
			 development of methamphetamine prevention advertising and other outreach
			 activities directed at teens.
				(d)Application
				(1)In
			 generalEach eligible entity desiring a grant under this section
			 shall submit an application to the Attorney General at such time, in such
			 manner, and accompanied by such information as the Attorney General may
			 reasonably require.
				(2)ContentsEach
			 application submitted under paragraph (1) shall include—
					(A)a plan for
			 implementing a Meth Project Prevention Campaign, that shall include specific
			 strategies for preventing or reducing methamphetamine use by youth, based on
			 research-based interventions tailored to reaching youth and changing the
			 behavior of youth;
					(B)an assurance that
			 in developing and implementing the Meth Project Prevention Campaign, the
			 eligible entity shall, to the extent feasible and appropriate, consult and
			 coordinate with Federal, State, and local agencies, departments, and
			 organizations to build broad community-based support;
					(C)a private
			 fund-raising strategy; and
					(D)such additional
			 assurances as the Attorney General determines to be essential to ensure
			 compliance with the requirements of this section.
					(e)CriteriaIn making grants under this section, the
			 Attorney General, acting through the Director of the Office of Community
			 Oriented Policing Services, shall give priority to eligible entities
			 that—
				(1)have widespread methamphetamine use or an
			 emerging threat of widespread methamphetamine use;
				(2)have a full-time
			 executive director or dedicated personnel to oversee the implementation and
			 execution of the Meth Project Prevention Campaign;
				(3)have an
			 organizational model, including a State-specific advisory council;
				(4)demonstrate
			 access to or the ability to license tested television and print copy;
				(5)demonstrate that
			 the costs of paid media time and space will be matched by an equal or greater
			 amount of no cost advertising or in-kind contributions; and
				(6)demonstrate a
			 history of raising private funding to support the entity.
				(f)Federal
			 share
				(1)In
			 generalThe Federal share of the cost of an activity described in
			 the application submitted under subsection (b) that is carried out with a grant
			 under this section shall be not more than 50 percent.
				(2)Non-Federal
			 shareThe non-Federal share of payments under this section may be
			 in cash or in-kind.
				(g)Reports to
			 CongressNot later than 120
			 days after the last day of each fiscal year in which 1 or more grants are made
			 under this section, the Attorney General, acting through the Director of the
			 Office of Community Oriented Policing Services, shall submit to Congress a
			 report that shall include—
				(1)a summary of the
			 activities carried out with grants made under this section;
				(2)an assessment by
			 the Attorney General of the programs carried out; and
				(3)any other
			 information the Attorney General considers appropriate.
				(h)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $20,000,000 for each of fiscal years 2011, 2012, 2013,
			 and 2014.
			
